111 Ga. App. 358 (1965)
141 S.E.2d 790
CARD
v.
CHICHESTER'S BACONSFIELD PHARMACY, INC.
41057.
Court of Appeals of Georgia.
Decided March 16, 1965.
Adams, O'Neal, Steele, Thornton & Hemingway, H. T. O'Neal, Jr., for plaintiff in error.
Jones, Sparks, Benton & Cork, Frank C. Jones, contra.
PER CURIAM.
This case is controlled adversely to the plaintiff in error by the case of Gibson v. Consolidated Credit Corp., 110 Ga. App. 170 (138 SE2d 77). In Division 2 of the opinion in Gibson, the principal holding is that the petition did not state a cause of action against the defendant for negligence since nothing was alleged which, if proved, would be sufficient to show negligence. That holding at least in the badly split decision received the unquestioned concurrence of five judges, a majority of the court. See Judge Hall's special concurrence in which he agreed fully with Judge Eberhardt's view on this point.
The petition here in all material aspects has such a resemblance to the petition in Gibson as to be essentially the same. It follows that the holding in Gibson is applicable here and requires affirmance of the trial court's judgment in sustaining the defendant's general demurrer and dismissing the plaintiff's petition.
Judgment affirmed. Bell, P. J., Frankum and Hall, JJ., concur.